Title: From George Washington to Major General William Heath, 17 January 1777
From: Washington, George
To: Heath, William



Dear Sir
Head Quarters Morris Town 17th Jany 1777

Capt. Bell of Philada a very intelligent and credible person, made his Escape from New York about ten days ago. He informs that there were no troops upon Long Island but Delanceys Brigade, and not more than 1000 Men upon York Island, all the rest having joined the Army now in Jersey. And that Transports were gone up the sound to bring back the Troops from Rhode Island, in order to make a Junction of their whole Army, to endeavour to give us a total defeat. This I think by no means improbable. Now if you could get any certain information of their Strength within the Island (which I think may be done by sending in persons who have taken protections) and should not find it to exceed what Capt. Bell reports, a Stroke might be struck, before they are reinforced from Rhode Island, that would ruin them.
This is a Matter of such Consequence, that I would have you spare neither pains nor Expence to gain Intelligence—We have heard that they were building Sleds in New York, which I suppose are for drawing Wood this Winter, but it would be well for your Spies to learn what use they are really intended for.

I have directed Genls Spencer and Arnold to follow the Enemy if they leave Rhode Island and fall down the Sound again. I am Dear Sir Yr most obt Servt

Go: Washington

